DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
In view of the Amendments to the Claims filed January 26, 2022, the rejections of claims 1-20 on the ground of nonstatutory double patenting previously presented in the Office Action sent December 15, 2021 have been withdrawn.
In view of the Amendments to the Claims filed January 26, 2022, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent December 15, 2021 have been withdrawn.
Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11, from which all other claims depend, require a base member, a plurality of PCU retention members, at least one compression spring extending from the second side of the base member movable from a first position which the PCU is pressed against the backsheet of the PV module to a second position in which an airgap is presented between the PCU and the backsheet, and the at least one compression spring has angled arms comprising free ends that contact the PCU to maintain the PCU in at least one of the first or second positions in combination with the remaining limitations of claims 1 and 11, respectively. 
The prior art, for example Shmukler et al., does not teach a base member, a plurality of PCU retention members, at least one compression spring extending from the second side of the base member movable from a first position which the PCU is pressed against the backsheet of the PV module to a second position in which an airgap is presented between the PCU and the backsheet, and the at least one compression spring has angled arms comprising free ends that contact the PCU to maintain the PCU in at least one of the first or second positions in combination with the remaining limitations of claims 1 and 11, respectively, and it would not have been an obvious modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        June 4, 2022